Citation Nr: 9915587	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs of the cost of unauthorized medical services 
rendered in connection with private medical treatment 
accorded the veteran between August 26, 1997, and August 31, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1958 to  March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 determination by the 
Northern California Health Care System of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran received unauthorized medical services in 
connection with treatment and evaluation at private medical 
facilities between August 26 and August 31, 1997.

2.  At the time of the private medical services accorded the 
veteran in August 1997, service connection was in effect for 
scar tissue on the nape of the neck, evaluated as 
noncompensable since 1980.

3.  Treatment afforded the veteran at private facilities 
between August 26 and August 31, 1997, was not for a service-
connected disability, or for non-service connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.


CONCLUSION OF LAW

The criteria for payment of or reimbursement of the cost of 
medical expenses incurred in association with the veteran's 
unauthorized medical care received between August 26 and 
August 31, 1997, have not been met.  38 U.S.C.A. §§ 1728, 
5107, 7104 (West 1991 and Supp. 1998); 38 C.F.R. § 17.120, 
17.198 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from medical treatment and 
evaluation accorded the veteran at private medical facilities 
between August 26, 1997, and August 31, 1997.  The medical 
records with regard to the treatment and evaluation rendered 
are not in the claims folder, but the veteran has not alleged 
that this treatment was for a service-connected disability or 
for a non-service-connected disability that is associated 
with and aggravating a non-service-connected disability.

Under the provisions of 38 U.S.C.A. § 1728 and its 
implementing regulation 38 C.F.R. § 17.120 (formerly 38 
C.F.R. §  17.80).  

The provisions of 38 C.F.R. § 17.120 provide the following 
criteria for reimbursement of unauthorized medical expenses:

To the extent allowable, payment or 
reimbursement of the expenses of care, 
not previously authorized, in a private 
or public (or Federal) hospital not 
operated by the Department of Veterans 
Affairs, or of any medical services not 
previously authorized including 
transportation (except prosthetic 
appliances, similar devices, and repairs) 
may be paid on the basis of a claim 
timely filed, under the following 
circumstances: 
(a)	For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)	For an adjudicated service-connected 
disability; 
(2)	For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)	For any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United State, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)	For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and
(Authority: 38 U.S.C. 1724, 1728) 

(b)	In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)	When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120.

Failure to satisfy any one of the three criteria of 38 C.F.R. 
§ 17.120 (a),(b), or (c) precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

With the foregoing in mind, the undersigned notes that the 
veteran has contended, and offered testimony to the effect, 
that his treatment was for a medical emergency and that VA 
facilities were not feasibly available.  That is, he has 
asserted that he met the requirements of 38 C.F.R. § 17.120 
(b) and (c).  He has not asserted that his treatment was for 
a service-connected condition, or for a non-service-connected 
disability, associated with and aggravating, a service 
connected condition.  There is no other evidence that his 
hospitalization was for a service connected disability or a 
non-service connected disability associated with and 
aggravated by a service-connected disorder.  He does not have 
service-connected disability that is evaluated as totally and 
permanently disabling, nor was he participating in a program 
of vocational rehabilitation.

Even if the veteran's contentions were accepted, his appeal 
must fail because the evidence fails to show that treatment 
was provided for the veteran's service-connected disability 
during the period in question.  The veteran does not contend 
otherwise.  As noted above, the only disability for which 
service connection is in effect is a keloid of the nape of 
the neck.  It has been rated as noncompensably disabling for 
many years.

Accordingly, the Board concludes that the legal criteria for 
reimbursement to pay for the cost of unauthorized medical 
expenses incurred in connection with treatment accorded the 
veteran at a private facility between August 26, and August 
31, 1997, are not met and the Board, therefore, has no legal 
authority to grant reimbursement or payment of the cost of 
such treatment.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the U.S. Court of Appeals for Veterans Claims held 
that in cases where it is the law rather than the evidence 
that is dispositive of a claim, the claim shoulder be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law. 


ORDER

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs of the cost of unauthorized medical services 
rendered in connection with private medical treatment 
accorded the veteran between August 26, 1997, and August 31, 
1997, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

